DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 02/16/2022 (“02-16-22 OA”), Applicant filed remarks and amended specification paragraph 0001 and claims 1, 3, 4, 8 and 15 while canceling claims 5, 14 and 20 and adding new claims 21-23 in reply dated 06/06/2022 (“06-06-22 Reply”).
Response to Arguments
Applicant’s amendments to title have overcome the objection to specification as set forth in top of page 3 of the 02-16-22 OA. 
Applicant’s cancelation of claim 5 has rendered moot the 35 USC 112(a) rejection of claim 5 as set forth in pages 3-4 of the 02-16-22 OA. 
Applicant’s amendments to independent claim 1 have overcome the prior art rejections based at least in part on Shiozawa as set forth in pages 4-8 of the 02-16-22 OA. 
Applicant’s amendments to independent claim 8 have overcome the prior art rejections based at least in part on Chow as set forth in pages 8-10 of the 02-16-22 OA. 
Applicant’s amendments to independent claim 8 have overcome the prior art rejections based at least in part on Joh as set forth in pages 10-11 of the 02-16-22 OA. 
Applicant’s amendments to independent claim 8 have overcome the prior art rejections based at least in part on Lin as set forth in pages 11-13 of the 02-16-22 OA. 
Applicant’s amendments to independent claim 15 have overcome the prior art rejections based at least in part on Zhao as set forth in pages 13-15 of the 02-16-22 OA. 
Reasons for Allowance
Claims 1-4, 6-13, 15-19 and 21-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 1, a first set of conductive connectors bonded to the chip opposite the die, wherein the dam structure has a first height less than second heights of the conductive connectors of the first set of conductive connectors, and wherein the dam structure has a first width greater than second widths of the conductive connectors of the first set of conductive connectors.
Dependent claims 2-4, 6, 7 and 21 are allowed, because they depend on allowed claim 1. 

Independent claim 8 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements of claim 8, a dam structure over a corner area of the interposer chip, the dam structure having a height less than a height of the bump structure, wherein the dam structure has a diameter less than a diameter of the bump structure.  
Dependent claims 9-13 and 22 are allowed, because they depend on allowed claim 8. 

Independent claim 15 is allowed, because it has been rewritten to include the allowable subject matter of now canceled dependent claim 20 as set forth in page 16 of the 02-16-22 OA. 
Dependent claims 16-19 and 23 are allowed, because they depend on allowed claim 15. 
It is noted that each respective amendment to each respective independent claim (i.e., 1, 8 and 15) destroys the primary reference therefore making an obvious-type 35 USC 103 prior art rejection impossible due to impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 June 2022
/John P. Dulka/
Primary Examiner
Art Unit 2895